I agree with my associates that most of the cross-examination of the witness Cook set forth in the opinion prepared by the chief justice was improper, but I am not prepared to say that there was any resulting prejudice. The questions permitted by the trial court over defendant's objection were preliminary in character. Certainly, no one would seriously contend that any prejudicial ruling would have been made if the examination had stopped with the question to which objections were overruled by the trial court. The greater portion of the improper cross-examination was had with the permission of the defendant and at the insistence of the witness in question after the trial court had sustained an objection.
It is not conceivable to me that intelligent and honest jurors could have been so influenced by what was said during the cross-examination as to affect their verdict in the case. And I find nothing to indicate passion or prejudice on the part of the jury. The case was tried in a county other than that in which it is charged the offense was committed, a change of venue having been granted upon the application of the defendant. The instructions to the jury were eminently fair. The defendant was charged with assault with a dangerous weapon with intent to do great bodily harm. The jury acquitted her of the graver offense and found her guilty of the included offense of assault and battery. Except as to that portion of the principal opinion which holds the cross-examination of Cook to be prejudicial error, I agree with that opinion. *Page 279